—Order unanimously affirmed without costs. Memorandum: Although Surrogate’s Court properly determined that respondents’ attorneys are disqualified, the court erred in determining that they are disqualified pursuant to subdivision (b) of Code of Professional Responsibility DR 5-102 (22 NYCRR 1200.21). The proper subdivision pursuant to which they are disqualified is subdivision (c). We have examined respondents’ remaining contentions and conclude that they are without merit. (Appeal from Order of Oneida County Surrogate’s Court, Ringrose, S. — EPTL.) Present— Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.